Name: Commission Regulation (EEC) No 2639/88 of 25 August 1988 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 236/18 Official Journal of the European Communities 26. 8 . 88 COMMISSION REGULATION (EEC) No 2639/88 of 25 August 1988 , fixing the import levies on frozen sheepmeat and goatmeat tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 111 5/88 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3918/87 (3), as last amended by Regulation (EEC) No 2344/88 (&lt;) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3918/87 to the quota Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16. 7. 1980, p. 1 . (z) OJ No L 110, 29 . 4. 1988, p. 36. (3) OJ No L 369, 29 . 12. 1987, p. 11 . (4) OJ No L 204, 29. 7. 1988, p. 16. 26. 8 . 88 Official Journal of the European Communities No L 236/ 19 ANNEX to the Commission Regulation of 25 August 1988 fixing the import levies on frozen sheepmeat and goatmeat (') (ECU/100 kg) CN code Week No 36 from 5 to 11 September 1988 Week No 37 from 12 to 18 September 1988 Week No 38 from 19 to 25 September 1988 Week No 39 from 26 September to 2 October 1988 0204 30 00 152,785 152,785 152,785 153,175 0204 41 00 152,785 152,785 152,785 153,175 0204 42 10 106,950 106,950 106,950 107,223 0204 42 30 168,064 168,064 168,064 168,493 0204 42 50 198,621 198,621 198,621 199,128 0204 42 90 198,621 198,621 198,621 199,128 0204 43 00 278,069 278,069 278,069 278,779 0204 50 51 152,785 152,785 152,785 153,175 0204 50 53 106,950 106,950 106,950 107,223 0204 50 55 168,064 168,064 168,064 168,493 0204 50 59 198,621 198,621 198,621 199,128 0204 50 71 198,621 198,621 198,621 199,128 0204 50 79 278,069 278,069 278,069 278,779 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.